Name: Commission Implementing Regulation (EU) 2018/1300 of 27 September 2018 amending and derogating from Regulation (EC) No 2535/2001 as regards import licences for dairy products originating in Norway
 Type: Implementing Regulation
 Subject Matter: tariff policy;  European Union law;  trade;  Europe;  processed agricultural produce;  international trade
 Date Published: nan

 28.9.2018 EN Official Journal of the European Union L 244/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1300 of 27 September 2018 amending and derogating from Regulation (EC) No 2535/2001 as regards import licences for dairy products originating in Norway THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) Annex IV to the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (the Agreement), reached on the basis of Article 19 of the Agreement on the European Economic Area and approved by Council Decision (EU) 2018/760 (2), provides for the introduction of new quotas for dairy products. (2) The Agreement enters into force on the first day of the third month following the date of the deposit of the last instrument of approval. The last instrument of approval was notified by Norway on 16 July 2018. The new quota quantities will therefore apply from 1 October 2018. (3) Article 14(1)(b) of Commission Regulation (EC) No 2535/2001 (3) provides that licence applications lodged from 1 to 10 June may be used for imports during the period from 1 July to 31 December following. A new period for the lodging of applications and the issue of import licences should therefore be introduced for the new quotas opened by the Agreement. In addition, in 2018 the validity period of those licenses should start on their date of issue. (4) Section 2 of Chapter I of Title 2 of Regulation (EC) No 2535/2001 provides that applicants for import licences are to be approved in advance by the competent authority of the Member State in which they are established. The relevant requests are to be submitted before 1 April each year. It is necessary to provide for an ad-hoc procedure allowing applicants who have not yet been approved to request for approval for the purposes of the new import quotas opening on 1 October 2018. The relevant derogations form Articles 8, 9 and 10 of Regulation (EC) No 2535/2001 should be provided for. (5) Regulation (EC) No 2535/2001 should therefore be amended and derogated from accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 2535/2001 Regulation (EC) No 2535/2001 is amended as follows: (a) in Article 5, point (h) is replaced by the following: (h) the quotas provided for in Annex V to the Agreement between the European Union and the Kingdom of Norway approved by Council Decision 2011/818/EU (*1) and the quotas provided for in Annex IV to the Agreement between the European Union and the Kingdom of Norway approved by Council Decision (EU) 2018/760 (*2) (the Agreements with Norway); (b) in Article 19(1), point (g) is replaced by the following: (g) Rules referred to in point 9 of the Agreements with Norway;; (c) in Annex I, point I.H is replaced by the text in the Annex to this Regulation. Article 2 Derogations from Regulation (EC) No 2535/2001 1. By way of derogation from Article 14(1)(b) of Regulation (EC) No 2535/2001, for the quotas bearing order numbers 09.4228 and 09.4229 set out in point I.H of Annex I to that Regulation, an additional allocation period is open in 2018, subject to the following: (a) applications for import licences shall be lodged from 1 to 8 October 2018; (b) Member States shall notify the Commission, by 15 October 2018, of the total quantities, including nil returns, of all applications, expressed in kilogrammes and broken down by order number; (c) import licences shall be issued as of 23 October 2018 until 31 October 2018. 2. By way of derogation from Article 16(3) of Regulation (EC) No 2535/2001, import licences issued in October 2018 for the quotas referred to in paragraph 1 of this Article shall be valid from their date of issue until 31 December 2018. 3. By way of derogation from Article 8 of Regulation (EC) No 2535/2001, for imports in the periods from 1 October to 31 December 2018 and from 1 January to 30 June 2019 under the quotas referred to in paragraph 1 of this Article, applicants for import licences who have not yet been approved under Articles 8, 9 and 10 of Regulation (EC) No 2535/2001 shall from 1 to 8 October 2018 submit a request for approval to the competent authorities of the Member State in which they are established and in which they are registered for VAT purposes, accompanied by proof that during both 2017 and 2018 they imported into or exported from the Union at least 25 tonnes of milk products covered by Chapter 04 of the Combined Nomenclature. 4. By way of derogation from Article 9 of Regulation (EC) No 2535/2001, before 12 October 2018 the competent authorities of the Member States shall inform the applicants of the outcome of the approval procedure referred to in paragraph 3 of this Article and, if approved, of their approval number. The approval shall be valid until 30 June 2019 and shall be considered as valid from 1 October 2018 for the purposes of paragraph 1 of this Article. 5. By way of derogation from Article 10(1) of Regulation (EC) No 2535/2001, before 19 October 2018 the competent authorities of the Member States shall notify the Commission of their lists of importers that have been approved pursuant to paragraphs 3 and 4 of this Article. That notification shall contain the approval number, name, address, telephone number and email address of the approved importers. The Commission shall forward those lists to the competent authorities of the other Member States. Article 3 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision (EU) 2018/760 of 14 May 2018 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (OJ L 129, 25.5.2018, p. 1). (3) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). (*1) Council Decision 2011/818/EU of 8 November 2011 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (OJ L 327, 9.12.2011, p. 1). (*2) Council Decision (EU) 2018/760 of 14 May 2018 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (OJ L 129, 25.5.2018, p. 1).; ANNEX I.H TARIFF QUOTAS UNDER THE AGREEMENTS WITH NORWAY Annual quota from 1 January to 31 December  Quantity in tonnes Applicable duty: exemption Quota order number 09.4228 09.4229 09.4179 Description (*1) Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter Whey and modified whey, in powder, granules or other solid forms, without added sugar or other sweetening matter, of a protein content nitrogen content Ã  6,38 of <= 15 % by weight and a fat content, by weight, of <= 1,5 % Cheese and curd Combined Nomenclature code 0404 10 0404 10 02 0406 Quantity for October  December 2018 313 788 Not applicable Annual quantity for 2019 and following years 1 250 3 150 7 200 Quantity for January  June 625 1 575 3 600 Quantity for July  December 625 1 575 3 600 (*1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential arrangements being determined, within the context of this Annex, by the coverage of the CN codes.